Bryan, J.,
delivered the opinion of the Court.
This is a question under the seventeenth section of the Statute of Frauds. According to the evidence, in July eighteen hundred .and ninety-four, the Consumers’ Meat Company made a contract with the Fort Worth Packing Company for the purchase of a car-load of dressed beef. The contract was made at Fort Worth, Texas, by H. C. Rohr, the President of the Consumers’ Company. It was not in writing ; and nothing was given in earnest nor in part payment. Rohr saw the cattle killed, dressed and packed ; superintended the loading of the beef, and expressed himself as satisfied with its quality and condition.. . He agreed that it would be paid for when it arrived in Baltimore. The beef was shipped to the order of the Fort Worth Packing Company, Baltimore. The bill of lading was marked: “ Ship-, pers’ order, notify Consumers’ Meat Co., Baltimore, Md.” *637A draft was drawn by the Fort Worth Packing Company on the Consumers’ Meat Company for the price of the beef. The drawee refused to accept the draft, and levied an attachment on the meat when it arrived in Baltimore. By the seventeenth section of the Statute of Frauds no contract for the sale of any goods, for the price of ten pounds or upwards, shall be allowed to be good unless the buyer shall accept part of the goods sold, and actually receive the same, or give something in earnest or in part payment, or unless some note or memorandum in writing is signed by the parties, &c. The Consumers’ Company never received the beef into its possession. It was shipped to the order of the Fort Worth Company; and the Consumers’ Company could not obtain possession of it without paying the draft drawn upon it. It had agreed to accept the draft and pay it on the arrival of the beef in Baltimore. But possession was not to be delivered to it except on the condition of paying the draft. By the express terms of the statute the contract to purchase and pay for the beef was not valid unless the buyer actually received it. It has often been decided that “in order to satisfy the Statute of Frauds there must be a delivery of the goods with intent to vest the right of possession in the vendee; and there must be an actual acceptance by the latter with intent to take possession as owner.” Corbett v. Woolford, 84 Maryland, 426, and many other cases. There was in this case no delivery of the béef; there never was any purpose to vest the right of possession in the purchaser unless he should pay the draft; the purchaser never took possession of it, and never paid the draft.
(Decided January 4th, 1898).
An action was brought by the appellant against the appellee ; and the Court below decided in substance that the contract was void.

Judgment affirmed.